            Case 1:19-cv-01622-OTW Document 49 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ARGENTUM RISK PARTNERS LLC,
                                                                 :
                                      Plaintiff,                 :   No. 19-CV-1622 (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
BRAD SCHAEFFER,                                                  :
                                                                 :
                                      Defendant,                 :
                                                                 :
-------------------------------------------------------------x

          ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of an ex parte email advising the Court of certain health issues

that will likely impact the existing case schedule. Parties are directed to meet and confer and

submit a revised expert discovery scheduling order by October 30, 2020. The Court sends its

best to the parties and their attorneys.


          SO ORDERED.

                                                                          s/ Ona T. Wang
Dated: October 22, 2020                                                              Ona T. Wang
       New York, New York                                                   United States Magistrate Judge
